


110 HR 6924 IH: GREEN

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6924
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Herger (for
			 himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the modification of duties on
		  environmental goods.
	
	
		1.Short titleThis Act may be cited as the
			 Green Export Enhancement
			 Act or GREEN
			 Act .
		2.FindingsCongress finds the following:
			(1)Trade
			 liberalization is among the vital actions that can be taken to facilitate
			 efforts to protect the environment and halt climate change by providing greater
			 access to climate-friendly goods and technologies, particularly in developing
			 countries.
			(2)Promoting trade in
			 environmental goods complements and supports the objectives of the United
			 Nations Framework Convention on Climate Change and contributes to the goal of
			 United States and foreign trade officials in ensuring that climate change
			 mitigation and trade liberalization are conducted in a mutually supportive
			 manner.
			(3)According to a
			 recent study conducted by the World Bank, entitled International Trade
			 and Climate Change: Economic, Legal, and Institutional Perspectives,
			 the removal of tariffs and nontariff barriers to key environmental technologies
			 could increase trade in these technologies by an additional 7 to 14 percent
			 annually.
			(4)Reducing or
			 eliminating tariffs on environmental goods, where reciprocal duty reductions or
			 elimination has been achieved for such goods as a result of negotiations in the
			 World Trade Organization, will make a significant and real contribution to
			 furthering global environmental and climate change objectives.
			3.Environmental
			 goods tariff authority
			(a)Proclamation
			 authoritySubject to the consultation and layover requirements of
			 section 115 of the Uruguay Round Agreements Act (19 U.S.C. 3524), the President
			 may proclaim the modification of any duty or staged rate reduction of any duty
			 in Schedule XX on environmental goods, as defined in a multilateral negotiation
			 for the reciprocal elimination, reduction, or harmonization of duties under the
			 auspices of the World Trade Organization, if the United States agrees to such
			 modification or staged rate reduction in such a multilateral
			 negotiation.
			(b)DefinitionIn
			 this section, the term Scheduled XX has the meaning given that
			 term in section 2(5) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(5)).
			
